DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 1/19/22.
Claim 34 is newly added claims. Therefore, claims 16-34 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-28, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. U.S. Patent Publication # 2015/0006610 (hereinafter Johnston) in view of Ruetschi et al. U.S. Patent Publication # 2016/0261648 (hereinafter Ruetschi) further in view of Samuels et al. U.S. Patent Publication # 2009/0313659 (hereinafter Samuels)
With respect to claim 16, Johnston teaches a real-time collaboration platform with a collaboration application regarding a predefined topic in at least one session via a network, comprising:
-at least one media server (Fig. 1 element 12), the at least one media server comprising at least one computer device having a processor (Fig. 1 element computing device) connected to a non-transitory computer readable medium, the at least one media server configured to selectively forward one or more 
 the media server (i.e. Fig. 1 element 12) having an interface to a media gateway (Fig. 1 element 16) (Paragraph 21) with a real-time announcement adapter (i.e. Fig. 1 element 16 which includes virtual audio and video Rx and Tx) through which the media server is connectable to an announcement system with sound output devices (Fig. 1 element 38, 42, 46, 50) so that the media streams from the predefined session is transmissible via the sound output devices (i.e. exchanging audio and video feeds between webRTC and non-WebRTC clients via virtual webRTC gateway and built in receivers and transmitters) (Paragraph 24, 28-35).  Examiner would like to point out that the cited paragraphs shows how the audio and video signals are exchanged/forwarded from non-webRTC client through gateway to webRTC clients and vice-versa to provide communication.
wherein the real-time announcement adapter is configured to convert media codes (i.e. transforming) of the one or more media streams for transmission to the announcement system (i.e. transforming content of the webRTC and/or non-WebRTC)(Paragraph 33-34, 48-49, 56), the media codes of the one or more media streams being WebRTC media codes (i.e. content of webRTC interactive flow) and the converted media codes of the one or more media streams being media codes that are not compatible with WebRTC (i.e. content of non-webRTC interactive flow) (Paragraph 48, 54-57)
Although Johnston teaches real-time collaboration platform, but Johnston does not explicitly show session that is configured to allow multiple users to communicate with each other regarding/concerning a predefined topic.
Ruetschi teaches a real-time collaboration platform with a collaboration application that is configured to allow multiple users to communicate with each other (Paragraph 65) regarding a predefined topic in at least one session via a network (i.e. identifying one or more topic)(Paragraph 54); at least one media server configured to selectively forward media streams based on the content of a predefined 
the media server (i.e. Fig. 2) having an interface to a media gateway (Paragraph 34) with a real-time announcement adapter through which the media server is connectable to an announcement system with sound output devices so that the media streams from the predefined session is transmissible via the sound output devices (i.e. establishing the conference session for the audio/or video data to be mixed and distributed to the conference participants)  (Paragraph 60-61, 65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement Ruetschi’s teaching in Johnston’s teaching to come up with having real-time collaboration platform with collaboration application to allow multiple users to communicate with each other.  The motivation for doing so would to establish conference session between the participants about an important or predefined topic which can be of importance (Paragraph 54, 65)
Although, Johnston and Ruetschi teaches sound output devices does not explicitly teach output devices position throughout an entire building or facility.
Samuels teaches media server having an interface to a media gateway with a real-time announcement adapter (Fig. 3 element 16d, e or 18d, e) (Paragraph 28) is connectable to an announcement system with sound output device positioned throughput an entire building or facility so that the one or more media streams from the predefined session is transmissible via the sound output device to the entire building or facility (i.e. broadcasting pre-defined audio and/or video emergency alert or scheduled drill message through speakers, projectors, and displays in classrooms throughout the school.  Furthermore, in Paragraph 28, video may be received, decoded and displayed at other locations throughout the school facility such as by a video decoder coupled to the common area video screen)(Paragraph 21,28,43).  It would have been obvious to one of ordinary skill in the art before the 
With respect to claim 17, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 16, but Johnston further teaches wherein the media gateway includes an interface to a WebRTC communication system (i.e. webRTC gateway)(Paragraph 20, 26)
With respect to claim 18, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 17, but Samuels further teaches wherein the announcement system is a real-time alarm response system (Paragraph 19, 23, 26)
With respect to claim 19, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 17, but Johnston further teaches wherein the real-time announcement adapter is compatible with WebRTC media connection protocols, H.323 connection protocols and Session initiation protocol (SIP) connection protocols (Paragraph 21, 23, 39)
With respect to claim 20, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 16, but Johnston further teaches wherein the media server and the media gateway are configured to receive session context and store it to be displayed so that a media stream is outputtable through the sound output devices when one of the clients is signed on to the predefined session (i.e. webRTC gateway provides virtual video and audio receiver to receive webRTC interactive flow to be played/displayed) (Paragraph 24, 28-34)
With respect to claim 21, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 16, but Johnston further teaches wherein the real-time announcement adapter is configured to control a beginning and end of the predefined session at the request of a user (i.e. webRTC 
With respect to claim 22, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 16, but Johnston further teaches wherein the media server and the media gateway are configured to record the predefined session (i.e. recording or transforming content) (Paragraph33-34)
With respect to claim 23, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 22, but Ruetschi further teaches wherein the media server and the media gateway are configured to forward a recorded session (i.e. user’s terminal device has pre-recorded voice sample stored in its memory and be configured to send that audio file to the conference appliance)  (Paragraph 61-63)
With respect to claim 24, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 16, but Ruetschi further teaches wherein the real-time collaboration platform is configured to conduct an audio and/or video conference via connections with hands-free equipment (i.e. Bluetooth appliance(Paragraph 40)
With respect to claim 25, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 24, but Ruetschi further teaches wherein the hands-free equipment includes telephone speakers, cameras, and/or monitors in a conference room (i.e. speaker in the conference room)(Paragraph 65-66)
With respect to claim 26, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 16, but Ruetschi further teaches wherein the media streams include audio streams and video streams, and wherein a Special Device Federation/Configuration Unit (i.e. visual/voice recognition in the conference appliance) is configured to connect the media server (i.e. server) with visual input/output devices (i.e. camera &/or microphone) so that video streams can be used with the input/output devices on an application-specific basis (i.e. voice and image sample comparison using user’s profile)(Paragraph 62-65)

With respect to claim 28, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 27, but Ruetschi further teaches wherein the Special Device Federation/Configuration Unit is configured to facilitate input and output audio and video streams on an application-specific basis (i.e. audio/video is exchanged between conference participants after validating voice/image samples)(Paragraph 62-65)
With respect to claim 33, Johnston, Ruetschi and Samuels teaches the real-time collaboration platform of claim 16, but Samuels further teaches wherein the sound output devices are positioned throughout the entire building or facility so that the media streams from the predefined session is transmissible via the sound output devices to public areas  (i.e. common area video screen)(Fig. 3 element 42b) (Paragraph 28)

Claim 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruetschi et al. U.S. Patent Publication # 2016/0261648 (hereinafter Ruetschi) further in view of Samuels et al. U.S. Patent Publication # 2009/0313659 (hereinafter Samuels)
With respect to claim 29, Ruetschi teaches a method for outputting media streams through a real-time announcement system, the method comprising: 

forwarding at least one audio stream (i.e. audio) from the collaboration session (i.e. conference communication session) through a media server (i.e. server)(Paragraph 47, 49) on the collaboration platform (i.e. social network) via a media gateway  (i.e. router) expanded by a real-time announcement adapter (i.e. the conference appliance) (Paragraph 50), the media server comprising at least one computer device having a processor connected to a non-transitory computer readable medium (Paragraph 35-36)
-forwarding the audio stream (i.e. audio) through the real-time announcement adapter (i.e. conference appliance) to sound input/output devices (i.e. speakers/microphone/camera) connected to it so that media streams from the collaboration session are output via the input/output devices  (i.e. speakers/microphone/camera)(i.e. establishing the conference session for the audio/or video data to be mixed and distributed to the conference participants)  (Paragraph 60-61, 65)
Although, Ruetschi teaches sound output devices does not explicitly teach output devices position throughout an entire building or facility.
Samuels teaches forwarding the audio stream (i.e. predefined audio alert) through the real-time announcement adapter (i.e. Fig. 3 element 16d, e which are classroom control hubs and/or AV preview switch) to sound input/output device of an announcement system positions throughout an entire building or facility connected to the real-time announcement adapter, so that the at least one audio stream from the collaboration session is output via the input/output devices to the entire building or facility (i.e. broadcasting pre-defined audio and/or video emergency alert or scheduled drill message through speakers, projectors, and displays in classrooms throughout the school.  Furthermore, in Paragraph 28, video may be received, decoded and displayed at other locations throughout the school facility such as by a video decoder coupled to the common area video screen)(Paragraph 21,28,43).  It would have been 
Ruetschi and Samuels does not explicitly teach the real-time announcement adapter converting media codes of the at least one audio stream for transmission to an announcement system, the media codes of the one or more media streams being WebRTC media codes and the converted media codes of the one or more media streams being media codes that are not compatible with WebRTC.
Johnston teaches forwarding at least one audio stream (i.e. audio stream/interactive media flow) from the collaboration session (i.e. session) through a media server (i.e. interactive flow server)(Paragraph 21, 25-29) on the collaboration platform (i.e. interactive session) via a media gateway  (i.e. webRTC gateway) expanded by a real-time announcement adapter (i.e. Fig. 1 element 16 which includes virtual audio and video Rx and Tx) (Paragraph 28-35), the media server comprising at least one computer device having a processor connected to a non-transitory computer readable medium (Paragraph 63)
- the real-time announcement adapter converting (i.e. transforming) media codes of the at least one audio stream for transmission to an announcement system (i.e. transforming content/audio stream of the webRTC and/or non-WebRTC)(Paragraph 33-34, 48-49, 56), the media codes of the one or more media streams being WebRTC media codes and the converted media codes of the one or more media streams being media codes that are not compatible with WebRTC(i.e. content of non-webRTC interactive flow) (Paragraph 48, 54-57)
-forwarding the audio stream (i.e. audio stream/interactive media flow) through the real-time announcement adapter (i.e. Fig. 1 element 16 which includes virtual audio and video Rx and Tx)  to sound input/output devices (i.e. speakers) connected to it so that media streams from the collaboration session are output via the input/output devices (Paragraph 21, 24, 28-33). It would have been obvious to one of 
With respect to claim 30, Ruetschi, Samuels and Johnston teaches the method of claim 29, but Ruetschi further teaches comprising: forwarding an audio stream (i.e. audio file/sample) from the collaboration session through a media server on the collaboration platform via a conference room setup (i.e. sending pre-recorded voice sample through the server to the conference appliance) (Paragraph 61-62); forwarding an audio stream to sound input/output devices connected to the conference room system, so that audio streams from the collaboration session can be used on those devices (Paragraph 65); forwarding a video stream from the collaboration session through the media server via the conference room setup (Paragraph 65); and/or forwarding the video stream through the conference room setup to connected visual input/output devices, so that the video streams from the collaboration session can be used on the devices.
With respect to claim 31, Ruetschi, Samuels and Johnston teaches the method of claim 29, but Ruetschi further teaches comprising: performing application-specific configuration for selective transmission of audio and video streams from audio and video sources (i.e. camera &/or microphone) and sinks to the real-time collaboration platform (i.e. social network) via at least one real-time announcement system and/or a conference room system (i.e. conference room) through a Special Device Federation/Configuration Unit  (i.e. visual/voice recognition in the conference appliance) (Paragraph 62-65)
With respect to claim 32, Ruetschi, Samuels and Johnston teaches the method of claim 31, but Samuels further teaches wherein the forwarding the audio stream through the real-time announcement  
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruetschi et al. U.S. Patent Publication # 2016/0261648 (hereinafter Ruetschi) further in view of Samuels et al. U.S. Patent Publication # 2009/0313659 (hereinafter Samuels) further in view of Johnston further in view of Cliché et al. U.S. Patent Publication # 2018/0020098 (hereinafter Cliché)
With respect to claim 34, Ruetschi, Samuels, and Johnston teaches the method of claim 29, but fails to teach wherein the webRTC media codes are for Opus audio encoded data of the at least one audio stream.  Cliché teaches wherein the webRTC media codes are for Opus audio encoded data of the at least one audio stream (Paragraph 73).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Cliche’s teaching in Ruetschi, Samuels and Cliche’s teaching to come up with having webRTC media codes for Opus audio encoded data of the at least one audio stream.  The motivation for doing so would be so webRTC client content packet might represent audio data compressed with OPUS codec transported over a web socket connection thereby emulator module may convert that audio data to G.729 codec transported over a UDP connection.

Response to Arguments
Applicant’s arguments with respect to Verna reference and arguments related to modification of Verna reference with regards to amended claim(s) 16, 29 have been considered but are moot because the new ground of rejection.
Applicant’s arguments with respect Ruetschi and Samuels’ combination has been considered but deemed non-persuasive.

Examiner respectfully disagrees with the applicant because Examiner would like to point out that Johnston reference teaches WebRTC gateway and the functionality equivalent to applicant’s media gateway.  Furthermore, Samuel reference does teach “A/V switch” (Fig. 3) along with Integrated controller sold by AMX (Fig. 2) (Paragraph 27).  Therefore, one of ordinary skill in the art can implement Johnston’s media gateway with Samuel’s A/V switch to come up with forwarding audio video stream via media gateway.  The motivation for doing so would be establish communication between WebRTC and non-WebRTC protocols which are fundamentally incompatible to enable interoperability.  
B).  Furthermore, Applicant states “The office action failed to provide a sufficient rational underpinning for the modification of Ruetschi based on Samuels”.
Examiner respectfully disagrees with the applicant because in Paragraph 21, 28, 43, Samuels teaches forwarding the audio stream (i.e. predefined audio alert) through the real-time announcement adapter (i.e. Fig. 3 element 16d, e which are classroom control hubs and/or AV preview switch) to sound input/output device of an announcement system positions throughout an entire building or facility connected to the real-time announcement adapter, so that the at least one audio stream from the collaboration session is output via the input/output devices to the entire building or facility (i.e. broadcasting pre-defined audio and/or video emergency alert or scheduled drill message through speakers, projectors, and displays in classrooms throughout the school.  Furthermore, in Paragraph 28, video may be received, decoded and displayed at other locations throughout the school facility such as by a video decoder coupled to the common area video screen)(Paragraph 21,28,43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Samuel’s teaching in Ruetschi’s teaching to come up with having output devices positioned 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). Totzke et al. U.S. Patent Publication # 2017/0272488 which teaches controlling multimedia application on a mobile terminal wherein multimedia data are received from the remote source and are processed for being presented on a display of the mobile terminal.
B). Song et al. U.S. Patent Publication # 2017/0295284 which in table 1 & 2 teaches to control a sink device or source in a personal space for a party host to control multi-speakers to connect to a desired source to receive audio in the conference room.
C).  Harkness et al. U.S. Patent Publication # 2018/0295413 which in Paragraph 57 & 60 teaches to allow a person to play, view and/or record primary media content.
D).  Briffa et al. U.S. Patent Publication # 2013/0082064 which in Paragraph 65 teaches centralized facility management system presenting announcement audio messages, greeting messages, emergency notifications on an audio device.
E).  Arjunan et al. U.S. Patent Publication # 2014/0156768 which teaches making real-time announcement using pre-existing broadcast system where the real-time audio announcement is broadcast on an equipment’s speaker.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453